EXHIBIT 99.1 iPASS REPORTS THIRD QUARTER 2 Operating Margin Improves – Further Leverage Expected from Announced Reorganization Continued Revenue Growth Expected REDWOOD SHORES, Calif. — November 6, 2007 — iPass Inc. (Nasdaq: IPAS), a global provider of services that unify the management of enterprise mobility, today announced financial results for its third quarter of 2007 ended September 30, 2007. “iPass had another quarter of solid growth in combined broadband, software and service fee revenues with a 10 percent sequential increase, representing 67 percent of our total revenues,” said Ken Denman, iPass’ Chairman and CEO.“For the first time our total broadband revenues in the quarter surpassed our dial revenues, a significant achievement for our business.” In order to continue to improve operating efficiencies, iPass’ Board of Directors approved a restructuring plan to increase focus of sales and marketing efforts on new and existing channel relationships and to continue to leverage iPass’
